Citation Nr: 0825247	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus L5-S1, status post laminectomy with recurrence of 
radicular pain.

2.  Entitlement to service connection for dysthymic disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant requested a Travel Board hearing in connection 
with the current claims.  The Travel Board hearing was 
subsequently scheduled and held in May 2008.  The appellant 
testified at that time and the hearing transcript is of 
record.


FINDINGS OF FACT

1.  In May 2008, prior to the promulgation of a decision in 
the appeal of the issue of entitlement to service connection 
for herniated nucleus pulposus L5-S1, status post laminectomy 
with recurrence of radicular pain, the Board received 
notification from the appellant that a withdrawal of this 
issue on appeal was requested.

2.  The veteran's service medical records reveal treatment 
for a psychiatric disorder.

3.  The medical evidence relates the veteran's current 
dysthymic disorder, claimed as depression, to the veteran's 
in service treatment for a psychiatric disorder.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the issue of entitlement to service connection for herniated 
nucleus pulposus L5-S1, status post laminectomy with 
recurrence of radicular pain, by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  Dysthymic disorder was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal on Issue of Entitlement to Service 
Connection for Herniated Nucleus Pulposus L5-S1, Status Post 
Laminectomy with Recurrence of Radicular Pain

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal of 
the issue of entitlement to service connection for herniated 
nucleus pulposus L5-S1, status post laminectomy with 
recurrence of radicular pain, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue of entitlement 
to service connection for herniated nucleus pulposus L5-S1, 
status post laminectomy with recurrence of radicular pain, 
and it is dismissed.





II. Entitlement to Service Connection for Dysthymic Disorder

The veteran seeks service connection for dysthymic disorder, 
claimed as depression.  The veteran contends that his 
experiences in boot camp caused his current dysthymic 
disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reveal that upon 
examination at entry into active service, in November 1972, 
the veteran was found fit for service and was not noted to 
have any psychiatric disorders.  In July 1973, the veteran 
was treated for a suicide gesture/attempt due to depression 
after attempting to cut his wrists and overdose on 
medication.  The veteran was diagnosed with situational 
reaction, chronic immature personality, and drug overdose.  
In August 1973 the veteran was diagnosed with a passive 
aggressive personality.  A medical board report, dated in 
September 1973, indicates that the veteran was diagnosed with 
passive aggressive personality and rendered the opinion that 
the veteran suffered from an inherent, pre-existing 
personality defect.  The medical board recommended that the 
veteran be separated from service as unsuitable for further 
service.  Subsequently, the veteran was separated from 
service and granted an honorable discharge.  Upon examination 
at separation from service, in October 1973, no psychiatric 
disorder was noted.

In July 2002 the veteran was admitted to Ten Broeck Hospital 
in Jacksonville, Florida, for wanting to harm himself.  The 
veteran reported that he had recurrent depression since an 
early age due to physical and emotional abuse by his parents.  
He reported that he was discharged from the military due to 
depression and that he attempted suicide in his early 20's by 
self inflicted gunshot wound.  The veteran was diagnosed with 
major depression.  The veteran was again admitted to Ten 
Broeck Hospital in November 2003 and was diagnosed with acute 
depression.

The veteran receives treatment at the VA medical center in 
Jacksonville, Florida.  In May 2004 the veteran was diagnosed 
with major recurrent depression and in August 2004 the 
veteran was diagnosed with dysthymia.  In September 2004 the 
veteran was noted to be dysthymic and was diagnosed with 
major depression.

In August 2004 the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The examiner noted the veteran's 
suicide attempt while in service and the veteran's reports of 
his parents' harsh discipline.  The veteran reported that he 
has had a problem with depression since childhood and that he 
shot himself in the chest in 1987 in a suicide attempt.  Upon 
examination the veteran was noted to have a depressed mood 
and affect.  The veteran had no impairment of thought process 
of communication.  The veteran denied any hallucinations.  He 
was well groomed and denied any current intent to commit 
suicide but had thoughts about death and desire for life to 
end.  The veteran was not homicidal.  The veteran was 
oriented to person, place, and time.  His long term memory 
was intact and he had mild impairment of his short term 
memory.  The veteran did not appear anxious and denied panic 
attacks.  He reported sleep impairment.  The veteran was 
diagnosed with dysthymic disorder.  The examiner opined that 
the veteran's symptoms of depression were chronic and 
exacerbated by the veteran's current life stressors.  The 
examiner rendered the opinion that the veteran's service 
medical records indicate a diagnosis of a personality 
disorder rather than a depressive disorder which suggests 
that characterological issues prompted his suicide gestures.  
The examiner did not render an opinion on whether the 
veteran's current dysthymic disorder was related to the 
veteran's service or, if the veteran's dysthymic disorder 
pre-existed service, whether the veteran's service 
permanently aggravated his dysthymic disorder.

In a letter dated in August 2005 a VA psychiatrist rendered 
the opinion that the veteran most likely suffered from a mood 
disorder while in service and that the veteran's current mood 
disorder was most likely a continuation of the veteran's in-
service condition.

Based upon the above evidence, the Board concludes that the 
preponderance of the evidence warrants service connection for 
the veteran's dysthymic disorder.  The veteran's service 
medical records reveal that the veteran was noted to be 
normal upon examination at entry in service.  Subsequently, 
the veteran was treated for a psychiatric disorder while in 
service.  A VA psychiatrist has associated the veteran's 
current dysthemic disorder, a mood disorder, with the 
veteran's in service condition.  The Board notes that there 
is some evidence that the veteran's condition may have pre-
existed service in the veteran's medical board report and in 
his later VA examination.  However, there is no medical 
evidence prior to service that the veteran's dysthymic 
disorder pre-existed service and, as noted above, the veteran 
was not noted to have any psychiatric disorder upon entry 
into active service.  The veteran is, therefore, presumed to 
be sound upon entry into active service.  The findings that 
the veteran's psychiatric disorder pre-existed service, made 
by the medical board and indicated by VA examination, both 
rely upon the veteran's statements of his mental condition 
and family life prior to service.  The Court has held that 
lay statements by a veteran concerning a preexisting 
condition are not sufficient to rebut the presumption of 
soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).  
Accordingly, service connection for dysthymic disorder is 
granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the issue of entitlement to service connection 
for herniated nucleus pulposus L5-S1, status post laminectomy 
with recurrence of radicular pain, is dismissed.

Entitlement to service connection for dysthymic disorder, 
claimed as depression, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


